DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s amendments to claims filed 8/11/21. Claims 1, 4, 7, 8, 16 and 17 have been amended. Claims 1-20 are pending of which claims 1, 8, and 16 are the independent claims.
Allowance and reasons for allowance
3. Claims 1, 8 and 16 are allowed. Claims 2-7, 9-15 and 17-20 are allowed by virtue of their dependence on claims 1, 8 and 16.
4. The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or suggest:
Claims 1, 8 and 16:
An infrared sensor/an infrared gas detector/an air quality detection device comprising:
a graphene film being covered on at least a part of the second electrode, and the graphene film having periodic nanostructures, the periodic nanostructures being a plurality of hole-like structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
5. Xu et al. (CN 105679857, English translation provided with the 892 of 5/26/21; hereafter Xu1) discloses an IR sensor with a first electrode, the substrate and isolation layer and the graphene film but fails to disclose the graphene film has periodic nanostructures.
Xu et al. (CN106601857; English translation provided with 892 of 5/26/21, hereafter Xu2) teaches a graphene honey-comb shaped 2D planar crystal film but fails to disclose the graphene film has periodic nanostructures, the periodic nanostructures being a plurality of hole-like structures.
In the instant invention the graphene film has the periodic nanostructures being a plurality of hole-like structures which enhances the absorption of IR light and reduces the absorption of other wavelength lights, improving sensitivity and increasing the accuracy of the measuerments. 
Other relevant art: Zhang et al. (US 2018/0178613).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884